
	
		II
		112th CONGRESS
		2d Session
		S. 3302
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2012
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish an air travelers' bill of rights, to
		  implement those rights, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Air Travelers' Bill of Rights
			 Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Establishment of air travelers' bill of
				rights.
					Sec. 4. Mandatory approval of applications under screening
				partnership program.
					Sec. 5. Expansion of PreCheck program.
					Sec. 6. Availability of canine teams for screening.
					Sec. 7. Prohibition on use of random computer-generated
				screening.
					Sec. 8. Limitations on screening using pat-downs.
					Sec. 9. Prevention of humiliating searches.
					Sec. 10. Liability of manufacturers of advanced imaging
				technology.
					Sec. 11. Implementation of additional elements of air
				travelers' bill of rights.
					Sec. 12. Passenger Privacy Protection Award.
				
			2.DefinitionsIn this Act:
			(1)Advanced
			 imaging technologyThe term advanced imaging
			 technology has the meaning given that term in section 44901(l) of title
			 49, United States Code.
			(2)Air
			 transportationThe term air transportation means air
			 transportation and intrastate air transportation (as those terms are defined in
			 section 40102 of title 49, United States Code).
			(3)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Homeland Security and Governmental Affairs and the Committee on Commerce,
			 Science, and Transportation of the Senate; and
				(B)the Committee on
			 Homeland Security and the Committee on Transportation and Infrastructure of the
			 House of Representatives.
				(4)Assistant
			 SecretaryThe term Assistant Secretary means the
			 Assistant Secretary of Homeland Security (Transportation Security
			 Administration).
			(5)Commercial
			 service airport; primary airportThe terms commercial
			 service airport and primary airport have the meanings given
			 those terms in section 47102 of title 49, United States Code.
			(6)Screen;
			 screeningThe terms screen and
			 screening refer to the process of screening a passenger traveling
			 in air transportation at a commercial service airport for weapons, explosives,
			 and incendiaries before the passenger enters the sterile area of an
			 airport.
			(7)Sterile
			 areaThe term sterile area has the meaning given
			 that term in section 1540.5 of title 49, Code of Federal Regulations (as in
			 effect on June 1, 2012).
			3.Establishment of
			 air travelers' bill of rights
			(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Assistant Secretary shall—
				(1)establish a list
			 of the rights of passengers traveling in air transportation that are screened
			 at a primary airport (to be known as the air travelers' bill of
			 rights); and
				(2)distribute the
			 air travelers' bill of rights as required by subsection (c).
				(b)ElementsThe
			 air travelers' bill of rights shall include, at a minimum, the
			 following:
				(1)A passenger has
			 the right to be presumed innocent before, during, and after screening.
				(2)A passenger has
			 the right to choose to depart from an airport that has the freedom to choose to
			 have screening conducted by employees of a private security screening company
			 or Federal employees, depending on the needs of the airport.
				(3)A passenger who
			 has been verified by the Transportation Security Administration as a low-risk
			 or frequent traveler has the right to be screened through a process that is
			 more expeditious and less intrusive than the standard screening process.
				(4)A passenger has
			 the right to make a video recording of the screening of the passenger using
			 recording devices approved by the Transportation Security Administration for
			 that purpose.
				(5)A passenger has
			 the right to be screened by a canine screening team if the passenger requests
			 screening by such a team before beginning the screening process and such a team
			 is available.
				(6)A passenger has
			 the right to decline to be screened using a device that uses backscatter
			 x-rays.
				(7)A passenger has
			 the right to be free from searches and screening procedures not implemented for
			 cause or because the passenger is the subject of suspicion, including searches
			 and screening procedures resulting from the random selection of the passenger
			 by a computer.
				(8)A passenger has
			 the right to be screened by a method other than a pat-down unless—
					(A)the passenger has
			 failed to be cleared to enter the sterile area of the airport after being
			 screened using a metal detector or advanced imaging technology multiple times;
			 or
					(B)the individual
			 conducting the screening has a specific reason to suspect that the passenger is
			 carrying items that are prohibited in the sterile area of the airport.
					(9)A passenger who
			 is selected to be screened using a pat-down has the right to request that the
			 pat-down be administered using the back, rather than the palm, of the hand of
			 the individual conducting the screening.
				(10)A passenger who
			 is 12 years of age or younger or 75 years of age or older has the right to be
			 screened by a method other than a pat-down unless the individual conducting the
			 screening has a high degree of suspicion that the passenger is carrying items
			 that are prohibited in the sterile area of the airport.
				(11)A passenger who
			 is 75 years of age or older, is dependent on a wheelchair for mobility, or is
			 dependent on an approved medical device for the treatment of a chronic
			 condition has the right to be screened in a private area out of the view of
			 other passengers.
				(12)A passenger who
			 is traveling with minor children has the right to accompany those minor
			 children through the screening process.
				(13)A passenger has
			 the right—
					(A)to have the
			 privacy of any image of the passenger generated during the screening process
			 maintained; and
					(B)to have all
			 copies of any such image (other than a video recording described in paragraph
			 (4) or generated by a surveillance camera) deleted immediately after the
			 passenger is cleared to enter the sterile area of the airport.
					(14)A passenger has
			 the right to have the passenger's baggage inspected—
					(A)by an individual
			 conducting the inspection under the supervision of another individual;
			 or
					(B)in an area
			 visible to passengers or recorded by a surveillance camera.
					(15)A passenger has
			 the right to be screened—
					(A)by individuals
			 who are subject to liability for mistreatment or misconduct during screening;
			 and
					(B)using
			 technologies the manufacturers of which are subject to liability for harm
			 caused by the use of those technologies.
					(16)A passenger who
			 believes the passenger has been subjected to mistreatment during the screening
			 process has the right to peacefully express the passenger's concerns to a
			 supervisor of the individual who conducted the screening.
				(17)A passenger who
			 is removed from or detained during the screening process has the right to
			 contact an attorney promptly.
				(c)DistributionThe
			 Assistant Secretary shall—
				(1)post the air
			 travelers' bill of rights on the website of the Transportation Security
			 Administration; and
				(2)provide the air
			 travelers' bill of rights to passengers before they are subjected to screening
			 at primary airports by—
					(A)posting the air
			 travelers' bill of rights on a sign that is easily visible to passengers;
			 or
					(B)distributing
			 brochures that contain the air travelers' bill of rights to passengers.
					4.Mandatory
			 approval of applications under screening partnership programSection 44920 of title 49, United States
			 Code, is amended—
			(1)in subsection (a), by striking Under
			 Secretary the first place it appears and inserting Assistant
			 Secretary (Transportation Security Administration) (in this section referred to
			 as the Assistant Secretary);
			(2)by striking Under Secretary
			 each place it appears and inserting Assistant Secretary;
			 and
			(3)by amending subsection (b) to read as
			 follows:
				
					(b)Approval of
				applicationsThe Assistant Secretary shall approve all
				applications submitted under subsection
				(a).
					.
			5.Expansion of
			 PreCheck programThe Assistant
			 Secretary shall take such actions as are necessary to expand the expedited
			 screening initiative of the Transportation Security Administration known as
			 PreCheck—
			(1)not later than one year after the date of
			 the enactment of this Act, to all commercial service airports with more than
			 250,000 passenger boardings annually;
			(2)not later than 2
			 years after such date of enactment, to all commercial service airports with
			 more than 100,000 passenger boardings annually; and
			(3)not later than 3
			 years after such date of enactment, to any other commercial service airport the
			 operator of which requests to have PreCheck expanded to the airport.
			6.Availability of
			 canine teams for screening
			(a)Increase in
			 number of canine teamsNot later than 90 days after the date of
			 the enactment of this Act, the Assistant Secretary shall increase the number of
			 canine teams from the National Explosives Detection Canine Team Program of the
			 Transportation Security Administration placed at each commercial service
			 airport in the United States with more than 2,500,000 passenger boardings each
			 year to a number that is sufficient to ensure that at least one canine team can
			 be tasked exclusively with screening passengers during the operating hours of
			 the airport.
			(b)Prohibition on
			 diversion of existing teamsThe Assistant Secretary may not
			 divert canine teams already placed at an airport from duties other than
			 screening passengers to fulfill the requirement of subsection (a).
			(c)Deployment of
			 teams
				(1)In
			 generalThe Assistant Secretary, in consultation with the
			 operator of an airport at which a canine team is required to be placed under
			 subsection (a), shall determine appropriate procedures for deploying canine
			 teams for screening passengers at that airport.
				(2)RequirementsAt
			 least one canine team shall be available to screen passengers during the
			 operating hours of an airport, but a canine team is not required to be present
			 at each passenger screening location.
				(d)Treatment of
			 private security screening companiesIf screening at an airport
			 described in subsection (a) is conducted by a private security screening
			 company pursuant to section 44920 of title 49, United States Code, the
			 Assistant Secretary shall provide the private security screening company with a
			 canine team if the company does not employ canine teams.
			(e)Report
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Assistant Secretary shall submit to the appropriate
			 congressional committees a report on the implementation of this section that
			 includes—
				(1)the number of
			 canine teams deployed pursuant to subsection (a);
				(2)the barriers, if
			 any, to the full implementation of this section;
				(3)an assessment of
			 the impact of the implementation of this section on—
					(A)the privacy of
			 passengers during the screening process; and
					(B)the efficiency of
			 the screening process; and
					(4)an assessment of
			 the effectiveness of canine teams deployed pursuant to subsection (a) in
			 identifying suspicious items.
				7.Prohibition on
			 use of random computer-generated screening
			(a)In
			 generalOn and after the date
			 of the enactment of this Act, passengers traveling in air transportation that
			 are screened at a commercial service airport may not be screened using a device
			 that uses advanced imaging technology if that device is programmed to randomly
			 indicate that some passengers have failed to be cleared to enter the sterile
			 area of the airport or uses a computer-based program for randomly selecting
			 passengers to be screened.
			(b)CertificationNot
			 later than 30 days after the date of the enactment of this Act, the Assistant
			 Secretary shall certify to Congress that no devices described in subsection (a)
			 are in use at any commercial service airport.
			8.Limitations on
			 screening using pat-downsNot
			 later than 30 days after the date of the enactment of this Act, the Assistant
			 Secretary shall prescribe regulations relating to the screening of passengers
			 using pat-downs that prohibit the screening at a commercial service airport
			 of—
			(1)a passenger who is 12 years of age or
			 younger or 75 years of age or older using a pat-down unless the individual
			 conducting the screening has a high degree of suspicion that the passenger is
			 carrying items that are prohibited in the sterile area of the airport;
			(2)any other passenger using a pat-down
			 unless—
				(A)the passenger requests to be screened using
			 a pat-down;
				(B)the passenger has
			 failed to be cleared to enter the sterile area of the airport after being
			 screened using a metal detector or advanced imaging technology multiple times;
			 or
				(C)the individual
			 conducting the screening has a specific reason to suspect that the passenger is
			 carrying items that are prohibited in the sterile area of the airport;
			 and
				(3)any passenger
			 using a pat-down conducted using the palm of the hand of the individual
			 conducting the screening if the passenger requests that the pat-down be
			 conducted using the back of the hand.
			9.Prevention of
			 humiliating searches
			(a)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Assistant Secretary shall prescribe regulations to ensure that a
			 passenger traveling in air transportation who is screened at a commercial
			 service airport and uses a prosthetic limb, a breast pump, adult diapers, a
			 wheelchair, an insulin pump, or any other medical device that requires special
			 accommodations during the screening process is screened in a private area out
			 of the view of other passengers if the passenger requests to be screened in a
			 private area.
			(b)Termination of
			 screeners for conducting humiliating searchesNot later than 30
			 days after the date of the enactment of this Act, the Assistant Secretary shall
			 prescribe regulations to ensure that any individual employed by the
			 Transportation Security Administration or a private security screening company
			 to conduct screening at a commercial service airport is terminated if the
			 individual—
				(1)commits a gross
			 violation of the privacy of a passenger in a manner that is not supported by
			 the policies of the Transportation Security Administration; or
				(2)violates
			 subsection (a) or the policies of the Transportation Security Administration
			 with respect to the screening of a passenger with a medical or other condition
			 that requires special accommodations during the screening process, such as a
			 passenger who is dependent on a wheelchair or another medical device.
				10.Liability of
			 manufacturers of advanced imaging technologySection 865 of the Support Anti-terrorism by
			 Fostering Effective Technologies Act of 2002 (6 U.S.C. 444) is amended—
			(1)in paragraph
			 (1)—
				(A)by striking For purposes of this
			 subtitle, the and inserting the following:
					
						(A)In
				generalExcept as provided in subparagraph (B),
				the
						;
				and
				(B)by adding at the
			 end the following:
					
						(B)ExceptionThe
				term qualified anti-terrorism technology does not include—
							(i)advanced imaging
				technology; or
							(ii)any technology
				developed or acquired on or after the date of the enactment of the
				Air Travelers' Bill of Rights Act of
				2012 for use in the screening of passengers at
				airports.
							;
				and
				(2)by adding at the
			 end the following:
				
					(7)Advanced
				imaging technologyThe term advanced imaging
				technology—
						(A)means a device
				used in the screening of passengers at airports that creates a visual image of
				an individual showing the surface of the skin and revealing other objects on
				the body; and
						(B)includes devices
				using backscatter x-rays or millimeter waves and devices referred to as
				whole-body imaging technology or body scanning
				machines.
						.
			11.Implementation
			 of additional elements of air travelers' bill of rightsNot later than 30 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall take all
			 appropriate actions within the authority of the Secretary to implement any
			 elements of the air travelers' bill of rights required by section 3 that are
			 not included in the policies and practices of the Transportation Security
			 Administration on the day before such date of enactment.
		12.Passenger
			 Privacy Protection Award
			(a)In
			 generalThe Assistant Secretary shall provide an award (to be
			 known as the Passenger Privacy Protection Award) for improving
			 the privacy of passengers at airports each year to—
				(1)not fewer than 2
			 and not more than 4 primary airports; and
				(2)not more than one
			 individual who is a citizen or legal permanent resident of the United
			 States.
				(b)Criteria for
			 airport awardsThe Assistant Secretary shall provide a Passenger
			 Privacy Protection Award to a primary airport based on the following
			 criteria:
				(1)Most innovative
			 improvements to the privacy of passengers.
				(2)Best facilities,
			 or most improved facilities, for the promotion of the privacy of
			 passengers.
				(3)Most courteous
			 employees.
				(4)Commitment to
			 advancing passenger privacy.
				(5)Advancement and
			 promotion of passengers' rights.
				(c)Criteria for
			 individual awardsThe Assistant Secretary shall provide a
			 Passenger Privacy Protection Award to an individual based on the following
			 criteria:
				(1)Most innovative
			 idea to improve the privacy of passengers.
				(2)The feasibility
			 of implementing the idea without the acquisition of a product by the
			 Transportation Security Administration.
				(3)Advancement and
			 promotion of passengers' rights.
				(d)ApplicationsExcept
			 as provided in subsection (e)(1)(B), an airport or individual seeking a
			 Passenger Privacy Protection Award shall submit an application at such time, in
			 such manner, and containing such information as the Assistant Secretary may
			 require.
			(e)Award
			 websiteThe Assistant Secretary shall—
				(1)establish a
			 website that—
					(A)contains
			 information relating to the Passenger Privacy Protection Award,
			 including—
						(i)the
			 airports and individuals that received the Award; and
						(ii)the ideas and
			 actions for which those airports and individuals received the Award; and
						(B)provides a
			 mechanism for the submission of applications under subsection (d); and
					(2)include a link to
			 the website required by paragraph (1) on the website of the Transportation
			 Security Administration.
				(f)Funding
				(1)In
			 generalSection 44945 of title 49, United States Code is amended
			 to read as follows:
					
						44945.Disposition
				of unclaimed moneyNotwithstanding section 3302 of title 31,
				unclaimed money recovered at any airport security checkpoint shall be disposed
				of as follows:
							(1)Not more than 10 percent of the unclaimed
				money shall be retained by the Transportation Security Administration during
				fiscal year 2013 and each fiscal year thereafter to provide Passenger Privacy
				Protection Awards under section 12 of the Air
				Travelers' Bill of Rights Act of 2012.
							(2)The remainder of the unclaimed money shall
				be deposited in the general fund of the Treasury and used for deficit
				reduction.
							.
				(2)Distribution of
			 awardOf the amount made available to the Assistant Secretary
			 under section 44945 of title 49, United States Code (as amended by paragraph
			 (1)) for a fiscal year—
					(A)not more than
			 $30,000 may be used to provide Passenger Privacy Protection Awards to airports,
			 not more than $15,000 of which may be provided to one airport; and
					(B)not more than
			 $5,000 may be used to provide a Passenger Privacy Protection Award to an
			 individual.
					
